     CASE 0:20-cv-01205-ECT-TNL Document 57 Filed 07/29/20 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA

 League of Women Voters of Minnesota              CASE NO. 20-CV-1205 ECT/TNL
 Education Fund and Vivian Latimer
 Tanniehill,

        Plaintiffs,

        v.                                            JOINT RULE 26(f) REPORT

 Steven Simon, in his official capacity as
 Secretary of State of Minnesota,

        Defendant

        and

 Donald J. Trump for President, Inc.,
 Republican National Committee, and
 Republican Party of Minnesota,

 Intervenor-Defendants.
                     ____________________________________

      The initial pretrial conference required under Federal Rule of Civil Procedure 16
and Local Rule 16 is scheduled for August 4, 2020, at 10:00 a.m., before United States
Magistrate Judge Tony N. Leung via telephone.

       Julia Dayton Klein, Esq.; Amy Erickson,. Esq.; and Danielle Lang (on behalf of
Plaintiffs); Jason Marisam (on behalf of Defendant); and Richard G. Morgan; Thomas R.
McCarthy; and Cameron T. Norris (on behalf of Intervenor-Defendants) conferred as
required by Federal Rule of Civil Procedure 26(f) and the Local Rules on July 20, 2020,
and prepared the following report.

1.     Date and Place of the Meeting; Identification of the Parties and Their
       Attorneys; Agenda of Matters for Pretrial Conference

       a. The date and place at which the meeting was held;

       The parties/counsel identified below met via Zoom meeting on July 20, 2020.
       Plaintiffs circulated an initial draft report on July 19, 2020, and an updated draft
       reflecting Plaintiffs’ and Defendants’ positions and agreed-upon proposed schedule
CASE 0:20-cv-01205-ECT-TNL Document 57 Filed 07/29/20 Page 2 of 14




 on July 21, 2020. Defendant-Intervenors circulated their positions and opposing
 proposed schedule the evening of July 28, 2020. The following is a report reflecting
 the parties’ respective positions.

 b. Name, address and occupation or business of each party, together with the name,
    address, telephone number, and e-mail address of the attorneys who represented
    each party at the meeting;

 Plaintiffs:

 Plaintiff League of Women Voters of Minnesota Education Fund (“LWVMN”) is a
 nonpartisan, nonprofit organization under Section 501(c)(3) of the Internal Revenue
 Code and is an affiliate of the League of Women Voters of the United States.
 LWVMN’s principal place of business is located at 546 Rice Street, Suite 200, St.
 Paul, MN 55103.

 Plaintiff Vivian Latimer Tanniehill is a registered voter in Woodbury, Minnesota.
 She serves as advocacy chair of the LWVMN and is a member of the LWVMN.

 Plaintiffs are represented by:

 Julia Dayton Klein (#319181)
 Amy Erickson (#399214)
 LATHROP GPM LLP
 500 IDS Center
 80 South Eighth Street
 Minneapolis, MN 55402
 Telephone: (612) 632-3153
 Julia.DaytonKlein@lathopgpm.com
 Amy.Erickson@lathropgpm.com

 Danielle Lang (admitted pro hac vice)
 Jonathan Diaz (admitted pro hac vice)
 Mark Gaber (pro hac vice admission pending)
 Caleb Jackson (motion for admission pro hac vice forthcoming)
 Jeffrey Zalesin (motion for admission pro hac vice forthcoming)
 CAMPAIGN LEGAL CENTER
 1101 4th Street NW, Suite 400
 Washington, DC 20005
 Telephone: (202) 736-2200
 dlang@campaignlegalcenter.org



                                      2
CASE 0:20-cv-01205-ECT-TNL Document 57 Filed 07/29/20 Page 3 of 14




 jdiaz@campaignlegalcenter.org
 mgaber@campaignlegalcenter.org
 cjackson@campaignlegalcenter.org
 jzalesin@campaignlegalcenter.org

 Defendant:

 Defendant Steve Simon is the Secretary of State of Minnesota and is sued in his
 official capacity.

 Defendant is represented by:

 Jason Marisam (#398187)
 Cicely R. Miltich (#392902)
 Hillary A. Taylor (#398557)
 Office of the Attorney General
 State of Minnesota
 445 Minnesota Street, Suite 1100
 St. Paul, MN 55101-2128
 Telephone: (651) 757-1275
 Jason.marisam@ag.state.mn,us
 cicely.miltich@ag.state.mn.us
 hillary.taylor@ag.state.mn.us


 Intervenor-Defendants:

 Intervenor Republican National Committee is a national political party with its
 principal place of business at 310 First Street S.E., Washington D.C., 20003.

 Intervenor Donald J. Trump for President, Inc. is the principal committee for
 President Donald J. Trump’s reelection campaign. Its principal place of business is
 at 725 5th Ave, New York, New York 10022.

 Intervenor National Republican Senatorial Committee is a qualified national party
 committee organized under Section 527 of the Internal Revenue Code. Its principal
 place of business is at 425 2nd St. NE Washington, D.C. 20002.

 Intervenor National Republican Congressional Committee is a qualified national
 party committee organized under Section 527 of the Internal Revenue Code. Its
 principal place of business is at 320 First St SE, Washington, DC 20003.



                                      3
     CASE 0:20-cv-01205-ECT-TNL Document 57 Filed 07/29/20 Page 4 of 14




      Intervenor Republican Party of Minnesota is a state political party with its principal
      place of business at 7400 Metro Blvd Suite 424, Edina, MN 55439.

      Intervenors are represented by:

       Richard G. Morgan                           Thomas R. McCarthy (pro hac vice)
       LEWIS BRISBOIS                              Cameron T. Norris (pro hac vice)
       90 South 7th Street                         CONSOVOY MCCARTHY PLLC
       Suite 2800                                  1600 Wilson Blvd., Ste. 700
       Minneapolis, MN 55402                       Arlington, VA 22209
       612-428-5000                                (703) 243-9423
       612-428-5001 (fax)                          tom@consovoymccarthy.com
       richard.morgan@lewisbrisbois.com            cam@consovoymccarthy.com


      c. Name of insurance carriers that may be liable for the defense or payment of any
         damage award; and

      None of the parties have any applicable insurance coverage.

      d. An agenda of matters to be discussed at the Pretrial Conference.

      Scheduling deadlines and potential for settlement.

2.    Description of the Case

      a. A concise statement of the jurisdictional basis of the case, giving statutory
         citation and a brief narrative description.

      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§
      1331 and 1343. This Court has jurisdiction to grant both declaratory and injunctive
      relief pursuant to 28 U.S.C. § 2201 and 2202.


      b. A brief narrative of the facts giving rise to the lawsuit, including a description
         of legal claims and defenses; and

      Plaintiffs’ Claims:

      The United States is living through the worst pandemic in over a century. Minnesota
      officials are urging the public to avoid close contact between households to
      minimize the spread of the Coronavirus Disease 2019 (COVID-19). Yet, Minnesota

                                            4
CASE 0:20-cv-01205-ECT-TNL Document 57 Filed 07/29/20 Page 5 of 14




 law requires its citizens to violate this social distancing practice to vote in upcoming
 elections. To cast a ballot, Minnesota voters must either go to the polls in person or
 have their absentee ballot signed by a witness. For many members of LWVMN, it
 is impossible to have an absentee ballot witnessed without risking exposure to
 COVID-19. The danger is especially grave for Minnesotans like Plaintiff Vivian
 Latimer Tanniehill, whose age and underlying health conditions make her
 particularly vulnerable to becoming severely ill or dying from the virus. Plaintiffs
 contend that the enforcement of the witness requirement during the pandemic
 constitutes an unconstitutional burden on the right to vote.

 Moreover, Minnesota imposes unusually restrictive limits on who may serve as a
 witness for absentee voting. Only a registered Minnesota voter, a notary, or another
 person authorized to administer oaths may play this role. Minnesota’s restrictive
 qualifications on who can serve as a witness to an absentee ballot severely burden
 many Minnesota voters and are not tailored to any state interest. Absentee voting
 processes are often used because a voter will not be in the state on Election Day.
 For such voters, finding a Minnesota registered voter witness is a challenge.
 Minnesota registered voters are not uniquely qualified to attest to a person’s
 identity; indeed, Minnesota is the only state with such a restrictive stance on who
 can serve as a witness on a ballot. Plaintiffs contend that the restrictions on who can
 serve as a witness to an absentee ballot impose unconstitutional burdens on the right
 to vote and unconstitutionally discriminate on the basis of citizenship status.

 Plaintiffs seek an injunction and declaratory judgment permitting Minnesota voters
 to vote by absentee ballot in the 2020 elections without involving a witness, as well
 as permanent relief from Minnesota’s unduly restrictive qualification requirements
 for who may serve as a witness.

 Defendant’s Defenses:

    1. Plaintiffs have failed to state a claim
    2. Defendant was not the cause in fact of any of Plaintiffs’ alleged deprivations.
    3. To the extent Plaintiffs seek relief other than injunctive or declaratory relief,
       the claims are barred because Defendant has immunity from damages and
        Plaintiffs cannot state a claim for damages against Defendant.



 Intervenor Defendants’ Defenses:

 Something strange has happened in this case. In their complaint, Plaintiffs stressed
 the importance of securing relief in 2020 due to the unique challenges presented by


                                         5
     CASE 0:20-cv-01205-ECT-TNL Document 57 Filed 07/29/20 Page 6 of 14




      COVID-19.1 Plaintiffs similarly sought a preliminary injunction that would suspend
      the witnessing requirements “as to the August and November 2020 elections.” Doc.
      15 at 30, 2, 31, 32. And when the parties negotiated a consent decree for the August
      primary, Plaintiffs argued that the deal was fair because they didn’t get any relief
      for November: a “higher-stakes matter” that they wanted to resolve “as
      expeditiously as possible.” Doc. 48 at 13. Still today, in the paragraphs above,
      Plaintiffs say they “seek an injunction and declaratory judgment permitting
      Minnesota voters to vote by absentee ballot in the 2020 elections without involving
      a witness.” (Emphasis added.)

      Below, however, Plaintiffs propose a schedule for this case that would have the
      parties filing dispositive motions in March 2021 and trying the case in June 2021—
      dates that are well past the November 2020 election. If this case is no longer about
      2020, then it should be dismissed; Plaintiffs have not alleged Article III standing
      beyond the 2020 elections, and no claims about election procedures and COVID-19
      in 2021 are possibly ripe. If this case is still about 2020, however, then the parties
      should follow the same procedure that other COVID-19/election cases are using
      across the country: an expedited trial.

      Intervenors’ defenses to Plaintiffs’ claims on the merits include:
          • Plaintiffs’ claims are nonjusticiable for elections other than the November
             2020 election because their injuries are too remote and speculative and their
             claims are unripe.
          • Minnesota’s witnessing requirements are constitutional because there is no
             right to vote absentee.

1 See Compl. ¶4 (“Minnesota’s August 2020 primary and the November 2020 general
election will be conducted under extraordinary circumstances.”); ¶7 (“Plaintiffs therefore
seek an injunction and declaratory judgment permitting Minnesota voters to vote by
absentee ballot in the 2020 elections”); ¶17 (discussing the two elections that Minnesota
will hold “in the remaining part of 2020”); ¶18 (“In Minnesota’s 2020 elections, access to
absentee voting will be substantially more important than it has been in the state’s pas
elections due to the COVID-19 pandemic.”); ¶24 (asserting that no vaccine will be
available “before the November 2020 general election”); ¶30 (“Absentee voting represents
the best option for most Minnesota voters to participate safely in the 2020 elections”);
¶¶31-32 (stressing their members’ desire to vote “in 2020” without complying with the
witnessing requirements); ¶53 (“[I]f Minnesota’s witness requirement for absentee voting
stays in place for the 2020 elections, many eligible voters will be deterred from voting
because they reasonably fear contracting or spreading COVID-19”); ¶60 (grounding their
standing in “the 2020 primary and general elections”); ¶80 (discussing the consequences
“if the witness requirement were suspended for the 2020 elections”); ¶96 (“Minnesota has
no interest sufficient to justify maintaining the witness requirement for the 2020
elections.”).
                                            6
     CASE 0:20-cv-01205-ECT-TNL Document 57 Filed 07/29/20 Page 7 of 14




         • Minnesota’s witnessing requirements are constitutional because they are
           minimally burdensome regulations that deter fraud, promote the integrity of
           elections, and serve other legitimate state interests.
         • Plaintiffs are not entitled to relief under the Purcell principle. By proposing
           dates for an expedited trial below, Intervenors in no way waive or forfeit this
           defense.

      c. A summary itemization of the dollar amount of each element of the alleged
         damages.


      Plaintiff’s Damages:

      Plaintiffs do not seek damages but may seek recovery of costs and attorneys’ fees.

      Defendant’s Damages:


      Intervenors’ Damages:

      N/A


3.    Pleadings

      a. A statement of whether the Complaint and all responsive pleadings have been
         filed, and whether any party proposes to amend its pleadings;

      Plaintiffs’ Complaint, Defendant’s Answer, Intervenors’ Answer have been served
      and filed. Plaintiffs intend to amend their complaint to add parties.

      On May 29, 2020, Plaintiffs filed a motion for a preliminary injunction seeking an
      injunction suspending enforcement of Minn. Stat. § 203B.07, Minn. Stat. § 204B.45,
      and their implementing regulations for the 2020 elections insofar as such provisions
      would require voters to obtain the signature, address, title or notarial stamp of a
      witness. On June 16, 2020, Plaintiffs and Defendant filed a Stipulation and Partial
      Consent Judgment Decree wherein the parties agreed to suspend enforcement of
      Minn. Stat. § 203B.07, Minn. Stat. § 204B.45, and their implementing regulations
      for the 2020 primary insofar as such provisions would require voters to obtain the
      signature, address, title or notarial stamp of a witness (“Proposed Consent Decree”.
      Judge Eric Tostrud scheduled a fairness hearing regarding the Proposed Consent
      Decree to be held on Thursday, June 18, 2020. Intervenor Defendants sought to

                                           7
     CASE 0:20-cv-01205-ECT-TNL Document 57 Filed 07/29/20 Page 8 of 14




      continue the hearing and to intervene in the case. Both requests were granted.
      Intervenor Defendants also objected to the Proposed Consent Decree. The Court
      held a fairness hearing on June 23, 2020, and declined to approve the Proposed
      Consent decree on the grounds that the remedy swept too broadly for the alleged
      constitutional violation. The Court did not opine on the merits of Plaintiffs’ claims.

      A case entitled LaRose , et al. v. Steve Simon, Civil Case No. 62-cv-20-3149, is
      pending in Minnesota State Court and pertains to issues similar to some of the issues
      in the above-captioned matter.


      b. The date by which all motions that seek to amend the pleadings or add parties
         will be filed; and

      Plaintiffs’ and Defendant’s Proposal:

      December 1, 2020.

      Intervenors’ Proposal:

      July 31, 2020.

      c. Whether a jury trial is available under the law, and whether a jury trial has been
         timely demanded.

      No party has demanded a jury.

4.      Discovery Plan (If parties are unable to agree on discovery plan, the report shall
separately set forth each party’s proposed plan). Such a plan shall include such matters as
production of electronically stored information (ESI), focusing the initial discovery on
preliminary issues that might be case dispositive, instituting document control
mechanisms, stipulating to facts to eliminate unnecessary discovery and any other matters
counsel may agree upon to control litigation costs and delay. Such a plan, at a minimum,
shall include the following:

      a. The date by which the initial Rule 26(a)(1) disclosures of witnesses, documents,
         itemized damage computations and insurance will be completed (if not already
         completed);

      August 3, 2020.


                                            8
CASE 0:20-cv-01205-ECT-TNL Document 57 Filed 07/29/20 Page 9 of 14




 b. Whether the parties wish to engage in any method of alternative dispute
    resolution following Rule 26(a)(1) disclosures but before formal discovery is
    commenced;

 The parties are amenable to engaging in a form of alternative dispute resolution and
 agree to participate in alternative dispute resolution by March 15, 2021.

 c. Whether discovery shall be conducted in phases, or limited to or focused upon,
    particular issues;

 N/A.

 d. The date by which each party shall disclose the identity of expert witnesses and
    their reports under Rule 26(a)(2)(A) and (B);

 Plaintiffs’ and Defendant’s Proposal:

 April 9, 2021.

 Intervenors’ Proposal:

 Experts and Expert Reports: August 6, 2020
 Rebuttal Experts and Reports: August 10, 2020

 The date by which each party shall disclose the identity of rebuttal expert witnesses
 and their reports shall be April 30, 2021.

 The date by which the parties shall have completed expert discovery, including
 expert depositions shall be May 14, 2021.

 e. The number of interrogatories each party shall be permitted to serve;

 Twenty-five interrogatories.

 f. The number of depositions (excluding depositions of expert witnesses) each
    party shall be permitted to take;

 Ten depositions per side.

 g. The number of expert depositions each party shall be permitted to take; and

                                       9
     CASE 0:20-cv-01205-ECT-TNL Document 57 Filed 07/29/20 Page 10 of 14




      Four expert depositions per side.

      h. A mechanism and date by which the parties shall meet, confer, and stipulate to
         search terms and any other unique electronic discovery issues, as appropriate.

      The parties have discussed the scope of discovery, including relevance and
      proportionality, and any issues about preserving electronically stored information
      (“ESI”). The parties have also discussed the form or forms in which electronic
      discovery should be produced. They inform the Court of the following agreements
      or issues:

      The parties agree that they may request or produce information from ESI, which
      includes electronic or computer-based media, including computer generated
      information or data of any kind, stored on computers, file servers, disks, tape, or
      other devices or media, whether real, virtual, or cloud-based. The parties agree that
      such production will be limited to data reasonably available to the respective parties
      in the ordinary course of business.

      The parties will continue to take reasonable and proportionate steps to preserve
      evidence relevant to the issues reasonably evident in this action. The parties have
      initiated discussions concerning the extent, scope, and handling of electronic
      discovery and will endeavor to continue such discussions throughout the initial
      stages of discovery.

5.    Close of Discovery and Non-Dispositive Motions

      a. The date by which all discovery shall be completed and all non-dispositive
         motions shall be filed and served.

      Plaintiffs’ and Defendant’s Proposal:

      March 8, 2021.

      Intervenors’ Proposal:

      August 14, 2020.

      b. The parties agree that a party should be required to request an informal
         conference with the Court before filing a discovery motion.



                                            10
     CASE 0:20-cv-01205-ECT-TNL Document 57 Filed 07/29/20 Page 11 of 14




6.    Dispositive Motions and Trial

      a. The date by which all dispositive motions shall be served, filed and heard;

      Plaintiffs’ and Defendants’ Proposal:

      July 12, 2021.

      Intervenors’ Proposal:

      August 17, 2020.

      b. The date by which the case shall be ready for trial;

      Plaintiffs’ and Defendant’s Proposal:

      October 11, 2021.

      Intervenors’ Proposal:

      August 31, 2020.

      c. The number of expert witnesses each party expects to call at trial; and

      Plaintiffs anticipate calling two or three experts at trial.

      Defendant anticipates calling two experts at trial.

      Intervenors anticipate calling no experts at trial.

      d. Estimated trial time (including jury selection and instructions, if applicable).

      Plaintiffs’ and Defendants’ Proposal:

      Five days for a bench trial.

      Intervenors’ Proposal:

      Three days for a bench trial.

                                              11
   CASE 0:20-cv-01205-ECT-TNL Document 57 Filed 07/29/20 Page 12 of 14




DATED: July 29, 2020                Respectfully submitted,

                                    /s/ Julia Dayton Klein

                                    LATHROP GPM LLP
                                    Julia Dayton Klein (MN Bar #0319181)
                                    Amy Erickson (MN Bar #0399214)
                                    500 IDS Center
                                    80 South 8th Street
                                    Minneapolis, MN 55402
                                    Julia.DaytonKlein@lathropgpm.com
                                    Amy.Erickson@lathropgpm.com
                                    (612) 632-3153
                                    (612) 632-3470

                                    CAMPAIGN LEGAL CENTER
                                    Danielle Lang (admitted pro hac vice)
                                    Jonathan Diaz (admitted pro hac vice)
                                    Mark Gaber (pro hac vice admission pending)
                                    Caleb Jackson*
                                    Jeffrey Zalesin*
                                    1101 14th Street NW, Suite 400
                                    Washington, DC 20005
                                    dlang@campaignlegalcenter.org
                                    jdiaz@campaignlegalcenter.org
                                    mgaber@campaignlegalcenter.org
                                    cjackson@campaignlegalcenter.org
                                    dlang@campaignlegalcenter.org
                                    jzalesin@campaignlegalcenter.org
                                    (202) 736-2200

                                    *Motions for     admission   pro   hac   vice
                                    forthcoming




                                   12
    CASE 0:20-cv-01205-ECT-TNL Document 57 Filed 07/29/20 Page 13 of 14




 DATED: July 29, 2020               KEITH ELLISON
                                    Attorney General
                                    State of Minnesota

                                    By s/ Jason Marisam
                                        Jason Marisam (#398187)
                                        Cicely R. Miltich (#392902)
                                        Hillary A. Taylor (#398557)

                                    445 Minnesota Street, Suite 1100
                                    St. Paul, MN 55101-2131
                                    Telephone: (651) 757-1275
                                    Facsimile: (651) 282-5832
                                    jason.marisam@ag.state.mn.us
                                    cicely.miltich@ag.state.mn.us
                                    hillary.taylor@ag.state.mn.us

                                    ATTORNEYS FOR DEFENDANT
                                    SECRETARY OF STATE STEVE SIMON

DATED: July 29, 2020
                                    /s/ Thomas R. McCarthy
                                  Thomas R. McCarthy (pro hac vice)
                                  Cameron T. Norris (pro hac vice)
                                  CONSOVOY MCCARTHY PLLC
                                  1600 Wilson Blvd., Ste. 700
                                  Arlington, VA 22209
                                  (703) 243-9423
                                  tom@consovoymccarthy.com
                                  cam@consovoymccarthy.com

                                  Richard G. Morgan
                                  LEWIS BRISBOIS
                                  90 South 7th Street
                                  Suite 2800
                                  Minneapolis, MN 55402
                                  612-428-5000
                                  612-428-5001 (fax)
                                  richard.morgan@lewisbrisbois.com




                                    13
CASE 0:20-cv-01205-ECT-TNL Document 57 Filed 07/29/20 Page 14 of 14




                              ATTORNEYS FOR INTERVENORS
                              DONALD J. TRUMP FOR PRESIDENT,
                              INC., RNC, NRSC, NRCC, REPUBLICAN
                              PARTY OF MINNESOTA




                                14
